Appeal from an order, in a proceeding pursuant to article 78 of the Civil Practice Act, directing appellant to issue to respondent a license to act as a junk dealer. The application for the license was denied on the ground that the proposed location of the business was unsuitable, despite the fact that a certificate of occupancy had been issued permitting storage on the premises of, inter alia, scrap iron, metal parts, rags and paper. Order unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.